Citation Nr: 0915102	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  04-04 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include schizophrenia.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1974 to 
December 1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Oakland, 
California.

The Veteran appeared at a Travel Board hearing in April 2005 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.

In February 2008, the Board reopened the Veteran's claim and 
remanded it to the RO, via the Appeals Management Center 
(AMC), in Washington, DC, for issuance of a supplemental 
statement of the case, see 38 C.F.R. § 19.31 (2008), 
additional development, and a de novo review on the merits.  
AMC/RO substantially completed the additional development as 
directed, denied the claim, and returned the case to the 
Board for further appellate review.


FINDING OF FACT

The preponderance of the probative evidence indicates that an 
acquired mental disorder, to include schizophrenia, is not 
related to an in-service disease or injury.


CONCLUSION OF LAW

An acquired mental disorder, to include schizophrenia, was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107(b) (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
March 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A March 2006 letter 
provided adequate notice of how disability ratings and 
effective dates are assigned in the event service connection 
is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board notes that, although the February 2008 Board 
decision in fact reopened the Veteran's claim on the receipt 
of new and material evidence, see 38 U.S.C.A. § 5108, the 
November 2008 supplemental statement of the case notes AMC 
reviewed the case on remand under the new and material 
evidence standard.  This was error.  Inasmuch as the Board 
will review the appeal on a de novo basis, however, no 
prejudice will enure to the Veteran.  Further, AMC/RO did 
conduct the development as directed in the remand.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While the Veteran may not have received full 
notice prior to the initial decision, after notice was 
provided, she was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  See Washington 
v. Nicholson, 21 Vet. App. 191 (2007).  Further, following 
issuance of the March 2006 letter, the claim was 
readjudicated, as shown in the November 2008 supplemental 
statement of the case.  In sum, there is no evidence of any 
VA error in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication.  See 
38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

The Veteran has a long-standing diagnosis of schizophrenia, 
variously diagnosed as paranoid or undifferentiated type.  
She has pursued service connection for her psychiatric 
disability, on and off, since the 1980s.  She has 
consistently asserted that her psychiatric symptomatology 
started during her active service, and that she in fact was 
hospitalized for psychiatric complaints during her active 
service.  As discussed below, the Board finds the 
preponderance of the evidence dispels all of her assertions.

As noted in the Introduction, the Veteran's active service is 
documented as from December 1974 to December 1977.  Service 
treatment records note she indicated on her September 1977 
Report Of Medical History for her examination for separation 
that she had a history of "nerve" and it was hard for her 
to fall asleep.  In Block 12, she checked "Yes" for 
depression or excessive worry and nervous trouble of any 
sort.  The examiner noted, ". . . single episode, leg cramps 
with running situation depression with job."  No other 
notation was entered.  While the examiner's punctuation was 
less than ideal, it appears that "single episode" was 
intended to modify the situation depression, as well as the 
leg cramps.  The service treatment records are entirely 
negative for any entries related to complaints, findings, or 
treatment for, depression or other mental symptoms that would 
coincide with the Veteran's report of her medical history.  
The only long-term illness documented is chronic 
mononucleosis, for which a Physical Profile was issued.  The 
September 1977 Report Of Medical Examination For Separation 
notes the psychiatric area was assessed as normal, and she 
was deemed physically fit for separation.

The critical issue of this appeal is the state of the 
Veteran's mental health between her separation in December 
1977 and her known first admission for psychiatric inpatient 
treatment in 1980.  She noted at one point at a September 
1985 RO hearing that she reenlisted for two years at the end 
of her initial active service in 1977, but it was not 
recorded, and it was during that "reenlistment" her illness 
began.  Then a little later into the same hearing, she noted 
she in fact reenlisted for the period 1977 to 1982, but she 
was hospitalized at Palo Alto, CA, during the first six 
months of that "enlistment."

The evidence of record shows the Veteran's sole period of 
active service was from 1974 to 1977.  Following her 
separation from active service, she apparently applied for 
membership in the Army Reserve, as the first document in her 
claims file is a late-December 1977 Screening Physical 
Examination Army Reserve Recruitment Worksheet, which is 
signed by her recruiter.  This worksheet notes the Veteran 
denied any pertinent prior medical history in all categories, 
including whether she had a history of a nervous condition, 
treatment by a physician, or hospitalization.  From this 
point, the Veteran's medical trail is cold or non-existent 
until 1980, but not her daily life trail.

In January 1978 she asked the RO for several copies of her DD 
Form 214 to assist her in submitting job applications.  A 
March 1979 RO letter to the Veteran notes she attended 
college from March to October 1978, but she earned no 
credits.  As a result, no VA education assistance was 
provided.  On an October 1979 statement (VA Form 21-4148), 
the Veteran noted she was enrolled full time from June to 
September 1979 and requested education assistance payments.  
An RO audit noted she was in fact paid for that period.  The 
salient factor of this evidence is that all indications are 
the Veteran was mentally capable of attending college-
regardless of the academic level at which she may have been 
performing, and there is no evidence of psychiatric pathology 
having manifested to a compensable degree by December 1978-
the one-year benchmark following her separation.  Further, 
subsequent evaluations confirm this state of affairs-at 
least by a preponderance. 

She applied for a nonservice-connected pension in September 
1980.  Her formal claim (VA Form 21-526) notes she was 
hospitalized or had received domiciliary care earlier that 
month at Georgia Regional  Hospital.  Records provided by the 
Social Security Administration note she applied to that 
agency for benefits in November 1980, and the onset of her 
illness or disability was noted as September 1980.  The 
earliest medical evaluation of the Veteran of record is a 
November 1980 evaluation conducted for the Social Security 
Administration.

The November 1980 examination report of Behavioral Medicine 
Associates of Georgia notes the Veteran's report she was an 
unemployed payroll clerk who last worked for a Racetrack 
service station until June 1980, when she was fired, and she 
had not worked since.  She noted she was hospitalized at 
DeKalb General Hospital for illusions and hearing voices.  
She was hospitalized for a total of three weeks and then 
transferred for weekly outpatient treatment.  The report 
notes her denial of any prior hospitalization or psychiatric 
treatment.  She said she was born in Atlanta, never knew her 
father, and she was the oldest of seven children, and she 
reported a 1977 in-service suicide attempt via an overdose.  
The examiner rendered a diagnosis of schizophrenia, shizo-
affective type with depression.

Between October 1980 and February 1981, the RO made recurrent 
requests of the Veteran to obtain and provide the records of 
her 1980 treatment at DeKalb General Hospital, but there was 
no response by the Veteran.  These records were obtained in 
later years.  

Georgia Regional Hospital records of August 1980 note the 
Veteran's referral from DeKalb General Hospital, and that she 
was hallucinating and was delusional.  The screening report 
notes she denied any hospitalizations prior to DeKalb.  It 
also noted her military service and the fact her last 
assignment was in Korea, but there is no notation of any 
psychiatric symptomatology having manifested during the 
Veteran's active service.

Overall, the Veteran's medical history-with the exception of 
her reported in-service suicide attempt, as noted in the 1980 
report, is consistent with her psychiatric pathology having 
manifested some two years after her separation from active 
service.
Pursuant to her application for a pension, she received a VA 
examination in October 1981.  The examination report notes 
the Veteran reported she "felt good" when she separated 
from active service, as she got a job at a publishing 
company, she had a car, and she apparently worked there for a 
year, when she decided to return to school.  After three 
months of school she decided she wanted to visit the Virgin 
Islands.  Upon her return her symptoms started: she could not 
cope, she started to see visions-which were hard to explain, 
and she did not want to do anything but sit.  She was 
prescribed medication at DeKalb General, but she could not 
identify it.  She was still an outpatient at that facility at 
the time of the examination.  The diagnosis was 
schizophrenia.

After the 1981 VA examination the Veteran had multiple 
hospitalizations for psychiatric treatment.  An April 1984 VA 
summary notes she reported having experienced a nervous 
breakdown during 1977, and that she attempted suicide during 
her active service.  The February 1985 VA examination report 
notes she was prescribed Haldol as treatment during her 
active service, and the examiner noted there were no service 
treatment records at that time to confirm her report.  The 
examiner observed the Veteran had an approximately five-year 
history of schizophrenic illness with a question of some 
stromal symptoms before that.  The Axis I diagnosis was 
schizophrenia, paranoid type.

Medical language such as "may" does not rise to the level 
of probable.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinions expressed in terms of "may" also implies 
"may" or "may not"' and are speculative); see also Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998).

The Board notes the examiner's approximation placed the onset 
of the Veteran's psychiatric symptoms as around 1980.  As 
concerns the possible (emphasis added) stromal symptoms, the 
Board notes the examiner did not elaborate, so there is no 
basis on which to infer that the stromal symptoms may have 
represented a manifestation to a compensable degree of a 
psychiatric illness.  First, he noted it only as questionable 
or perhaps possible.  Further, the examiner's notation of, 
"before that," is vague and uncertain, and it does not 
provide a medical indication of a probability that any 
symptoms preceded 1980 by as much as two years, which would 
be the period to place them within one year of the Veteran's 
separation.

The evidence as set forth above for the period 1977 to 1985 
essentially continued to be the Veteran's pattern into the 
current day.  That is, her assertions she was treated for a 
nervous breakdown during her active service, and her 
psychiatric symptoms continued from that time.  To discuss 
all of it in detail would not add any substantive evidentiary 
matter to this review, as the critical factor of this appeal 
is whether there is a medical nexus between her schizophrenia 
and her active service.  Thus, when she was referred for an 
examination in 2007 when a Decision Review Officer considered 
her claim reopened, the essential thrust of her more than 20 
year quest for service connection was before the examiner-
including her service treatment records, which VA finally 
received in 2002 or 2003, per a handwritten notation on the 
envelope.

The June 2007 examination report notes the examiner conducted 
a comprehensive review of the claims file and the Veteran's 
electronic records.  The examiner noted the inconsistent 
history provided by the Veteran and how it was inconsistent 
with the documented record.  He noted her records showed 
active service from 1974 to 1977, but she reported a second 
tour from 1977 to 1983, and that her problems started towards 
her second enlistment.  She initially noted she started 
having problems when she went to North Korea in 1975, then 
later she reported she went in 1983.  She recounted her long 
history of mental illness and homelessness.  She reported she 
was born in Georgia and an aunt and uncle raised her.

The examiner rendered an Axis I diagnosis of paranoid 
schizophrenia.  The examiner began his analysis of the 
Veteran's examination by again noting the discrepancies 
between her reports and her records.  Having noted earlier in 
the report that the Veteran was not a reliable historian, the 
examiner noted he believed she had prior psychiatric 
problems, as she indicated, and she was hospitalized prior to 
her entry into active service.  He also noted her claim that 
her tour in North Korea was quite stressful for her, and 
that, while the separation examination noted the single 
episode of situation depression, there was no record of a 
psychiatric diagnosis or treatment in service.  Of further 
note was the 1981 VA examination report which noted her 
report she felt good after her separation from active 
service, started work, and went to school.  Further, she 
reported her problems began after her trip to the Virgin 
Islands.  In light of the information of record, the examiner 
noted it seemed she had difficulty prior to going in service 
and she also had problems after her service.  There is not 
much substantial information to indicate she had problems in 
service, noted the examiner.  In light of the overall record, 
the examiner opined it was less likely than so that there is 
a medical linkage between the Veteran's schizophrenia and her 
active service.

With the exception of the examiner's suggestion the Veteran 
had pre-service pathology, the Board finds his findings and 
opinion supported by the evidence of record.  No pre-service 
history of psychiatric symptoms or treatment was noted at the 
Veteran's 1974 examination for enlistment.  The Veteran is 
presumed to have been in sound condition as the time she 
entered active service, except for conditions duly noted at 
examination.  38 C.F.R. § 3.304(b).  While records among 
those provided by the Social Security Administration noted 
the she hailed from an impoverished psychological background, 
the Board finds noting in the claims file to suggest she was 
in other than sound psychological and psychiatric condition 
at the time she entered active service.  The November 1980 
private examination report noted no pre-service symptoms.  
Thus, the Board deems the examiner's suggestion to the 
contrary as speculative.

The above finding notwithstanding, however, the evidence of 
record shows the Veteran to have been an unreliable historian 
throughout the life of her claim.  As set forth above, the 
probative evidence of record shows she served only one tour 
of active service-from 1974 to 1977.  The Board must infer 
she confuses her December 1977 apparent application for 
membership in the reserve as the "reenlistment" she 
executed but did not serve, which she referred to at the 1985 
RO hearing.  In any event, her medical screening was negative 
for any acquired mental symptomatology.  Further, her 
hospitalization at the VA medical facility in Palo Alto, CA, 
which the Veteran notes occurred during the first part of her 
"second tour" was several years after she separated from 
active service.

There simply is no reliable evidence the Veteran manifested 
psychiatric symptomatology during her active service.  While 
she is fully competent, legally, to report any symptoms she 
may have experienced, see 38 C.F.R. § 3.159(a)(2), the Board 
is compelled to find her reports unreliable.  It is highly 
unlikely the examiner at the 1977 separation examination 
would not have noted a reported overdose of a psychotropic 
medication or psychiatric treatment during the Veteran's 
active service.  As found earlier in this decision, the 
preponderance of the evidence also shows she did not manifest 
an acquired psychiatric illness to a compensable degree 
within one year of her separation from active service.  Thus, 
the Board finds the preponderance of the evidence is against 
the claim on both a presumptive and direct basis.  38 C.F.R. 
§§ 3.303, 3.309(a).  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include schizophrenia, is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


